                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-275-FDW-DCK

 ANNETTE WILLIAMS,                                      )
                                                        )
                 Plaintiff,                             )
                                                        )
     v.                                                 )     ORDER
                                                        )
 MYLER DISABILITY, LLC,                                 )
                                                        )
                 Defendant.                             )
                                                        )

          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 12) filed by Ted Lewis Johnson, concerning Avi R. Kaufman,

on June 29, 2020. Avi R. Kaufman seeks to appear as counsel pro hac vice for Plaintiff Annette

Williams, individually and on behalf of all others similarly situated.         Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 12) is GRANTED. Avi R. Kaufman

is hereby admitted pro hac vice to represent Plaintiff Annette Williams, individually and on behalf

of all others similarly situated.

                                     Signed: June 29, 2020




      Case 3:20-cv-00275-FDW-DCK Document 13 Filed 06/29/20 Page 1 of 1
